                                                           f/led
UNITED STATES DISTRICT COURT
EASTERN   DISTRICT OF NEW YORK                                 1 6 2019      \
                                            ■X
TOYIN ALONGE,
                                                     brooklym office
                  Petitioner,
                                                   MEMORANDUM & ORDER
            -against-                              12-CV-542      (KAM)


P. CHAPPIUS, JR., Superintendent,
Elmira Correctional Facility,

                  Respondent.
                                            ■X
KIYO A. MATStJMOTO, UNITED STATES DISTRICT JUDGE:

            Pro se petitioner Toyin Alonge (^^petitioner") seeks a

writ of habeas corpus pursuant to 28 U.S.C. § 2254, challenging

his convictions of Robbery in the First Degree, Attempted

Robbery in the First Degree, and Coercion in the First Degree,

for which he was sentenced to ten years'            imprisonment.         {See ECF

No.   1, Petition for Writ of Habeas Corpus           (''Pet.")   1.^)

Petitioner is currently under supervised release pursuant to his

sentence imposed in the Supreme Court of the State of New York

in Kings County.      (Id. )     For the reasons set forth below, the

petition is denied.




^     Citations to the petition refer to the pagination as designated by the
court's Electronic Case Filing ("ECF") system. All other record citations,
unless indicated otherwise,    refer to original pagination.
                                  BACKGROUND^


       I.     Factual Background

              A.   Incident on January 4, 2006

              Around 6:00 a.m. on January A, 2006, Blondine Jean-

Baptiste left her home for work.          {EOF No. 7-1, Resp. to Order

to Show Cause, Ex. A, Transcript of State Court Trial C'Tr.")

31.)     As she was walking to the train station, she saw a young

man approaching her, so she put her head down and quickened her

pace.       {Id. at 32.)   The man appeared directly in front of her

and began asking her questions.          (Id. at 33.)     Jean-Baptiste

moved away from him and toward the train station, and the man

followed her.      (Id. at 34.)     As she crossed the street, he cut

her off and pulled out a knife while standing about five to nine

inches away from her.        (Id. at 34, 70-71.)      He told her to turn

around slowly and not to scream.          (Id. at 34.)     Although the sun

had not yet risen,^ Jean-Baptiste testified that she was able to

see the man's eyes and forehead.          (Id. at 40.)     He wore a ski

mask covering the lower part of his face, and a black North Face

jacket with a hood.        (Id. at 35.)     Jean-Baptiste believed the

man to be between 18 and 22 years old.           (Id.)




2     The following summary of facts and procedural history is primarily
compiled from the parties' submissions and petitioner's hearing and trial
transcripts in New York State Supreme Court.
3       At trial, petitioner requested the trial court take judicial notice
that the sun rose at 7:20 a.m. on January 4, 2006 in Brooklyn, New York. (Tr,
314; see also EOF No. 28, Reply in Opp'n to Resp't's Aff. ("Reply") 15.)
          The assailant demanded Jean-Baptiste's money, cell

phone, and jewelry; she complied.     (Id. at 36.)     He held her arm

as they walked side-by-side down the street.       (Id. at 39.)      He

led her down a short flight of stairs, consisting of three

steps, into a building's basement, which was lit by a single

light bulb.   (Id. at 37-38, 41.)    The assailant stood directly

in front of Jean-Baptiste, within arm's reach, when he

threatened to rape her if she had not given him at least $50.

(Id. at 37, 41, 70.)     She responded that he would have to kill

her.   (Id. at 37.)   Jean-Baptiste pushed the assailant away

after he touched her face, and he said he would use his knife.

(Id. at 37, 83.)   She pushed him again and ran up the stairs to

the train station.    (Id. at 37.)    Jean-Baptiste went to work

afterward, but soon asked her supervisor to leave early because

she was still shaken from the incident.     (Id. at 43-44.)       She

went to the 70th Precinct police station later that day to

report the incident and provided a description of her assailant

to a police officer on duty.     (Id. at 44-45.)     Jean-Baptiste

described his height as between 5'10" and 6'0", and his weight

as between 150 and 160 pounds.      (Id. at 45, 96.)

          On January 5, 2006, Detective Lamar received Jean-

Baptiste's case and called Jean-Baptiste to ask her about the

previous day's events.    (EOF No. 7-1, Resp. to Order to Show

Cause Ex. A, State Court Wade Hearing C'WH Tr.") at 14.)       She
described her assailant to Detective Lamar as an approximately

19-year-old black male, wearing a black North Face jacket with a

hood and a ski mask covering the lower part of his face.       (Id.

at 17, 47.)

           B.   Incident on January 6, 2006

           At approximately 12:30 a.m. on January 6, 2006, Yafah

Stuger was walking home from work when a man approached her from

behind.    (Tr. 119-23.)   The area was mostly dark, but there was

a well-lit reception hall on the side of the street where she

was walking.    (Id. at 122.)    As the man got closer, Stuger moved

to cross to the opposite side of the street, but the man

followed her.    (Id. at 123.)    He grabbed her hand and told her

that he had a knife and would stab her if she made a sound.


(Id. at 123-24.)    The man asked Stuger where her money was, and

she replied that she had none.      (Id. at 125.)   He once again

told her he would stab her if she made any sound.      (Id.)

            The assailant held Stuger's arms and searched her

pockets as he led her down the street, with his knife visible to

Stuger.    (Id. at 126-27.)   While walking, he asked her

questions, including where she worked, where she lived, whether

she had a boyfriend, and whether she was enrolled in school; she

answered his questions.     (Id. at 130.)   She also told him that

he could not rape her because she was then menstruating.       (Id.

at 134.)    Although Stuger was unable to see her assailant's

                                    4
hairline or the top of his head because he had his hood up, she

was able to hear his voice and see his eyes and hands while they

walked.    (Id. at 126, 131, 183-84.)   She noticed that his hands

were very thin.    (Id. at 131.)

            The assailant led Stuger into the lighted foyer of an

apartment building, where he stood directly opposite her.          (Id.

at 130-32.)    He led Stuger up a flight of stairs and into an

elevator, where she was again able to view the assailant in

well-lit, close proximity.     (Id. at 133.)      While in the

elevator, he told her that he wanted to see whether she had lied

about menstruating.    (Id. at 134.)    They alighted on the sixth

floor and took the stairs to the roof of the building.           (Id. at

135-36.)    He told her that he would stab her if she did not

remove all her clothing.      (Id. at 136.)   After Stuger removed

her clothing, the assailant told her to turn around, and she

heard him rifling through his pockets.        (Id. at 139.)   Stuger

then observed the man return down the stairs and enter the

elevator.     (Id. at 140.)

            After the elevator began to descend, Stuger left the

roof to seek help by knocking on apartment doors and asking

building residents to call 911.     (Id. at 143.)     When a police

officer arrived at the apartment building, Stuger recounted the

events and provided a description of her assailant as a man with

a black North Face jacket, dark blue or black jeans, blue and
white sneakers, and a face mask covering his nose and mouth.

(Id. at 144-45.)    According to the police report, the incident

is estimated to have occurred from 1:00 a.m. to 1:14 a.m.


(Reply 12.)

            On January 8, 2006, Stuger spoke with Detective

Christopher Lamar about the incident.     (Tr. 145, 215-16.)    She

gave the same description of the assailant's clothing.     (Id. at

146.)   She also recalled that he was approximately 6'0" or 6'1"

tall, very slim, black, and approximately 19 or 20 years old.

(Id. at 147-48.)

            C.   Incident on January 8, 2006

            On January 8, 2006, Officer Jermaine Clark and his

partner were working a night shift and patrolling the 70th

Precinct, where Jean-Baptiste's and Stuger's incidents had been

reported.    (WH Tr. 126, 128.)   At approximately 1:30 a.m., the

officers noticed petitioner following a woman and believed that

he fit the description of the assailant in Jean-Baptiste's and

Stuger's cases.    (See id. at 129-30.)   The assailant had been

described to the officers as a black male, age 18 to 21, 5'10"

to 6'0" tall, wearing a black North Face jacket, and armed with

a knife.    (Id. at 128.)   When petitioner saw the officers

driving by, he ducked behind a van, then emerged from behind the

van when the officers passed him.    (Id. at 129.)   Officer Clark

got out of the police vehicle and approached petitioner.       (Id.)
The woman who petitioner had been following appeared frightened

and expressed relief at the officers' arrival.       (Id. at 130-

131.)   Officer Clark asked petitioner for identification, but

petitioner said he had none.     (Id. at 129-30.)    Upon frisking

petitioner and discovering a knife in his pocket, Officer Clark

arrested petitioner.   (Id. at 132-35.)

          D.     The Lineup Identifications

           Later on January 8, Detective Lamar, who was handling

Jean-Baptiste's and Stuger's cases, sought to conduct a lineup.

(Tr. 217.)    In preparation, his partner. Detective Lee, went to

a Brooklyn house shelter to pick fillers for the lineup.        (Id.)

Detective Lee had seen petitioner beforehand and had agreed to

find fillers that resembled him.     (Id. at 236.)    Detective Lamar

testified that Detective Lee chose to go to the shelter because

there were many people from whom to choose fillers similar to

petitioner.    (WH Tr. 97.)    Detective Lamar testified that

petitioner appeared to be approximately 20 years old at the time

of the lineup.    (Tr. 236.)   At the shelter. Detective Lee found

fillers aged 34, 29, 20, 36, and 35.      (Id. at 238-43.)

Detective Lamar stated that he was satisfied with the

resemblance of the fillers to petitioner with respect to their

weight, height, complexion, and overall appearance.       (Id. at

266.)
             Detective Lamar picked up Jean-Baptiste and Stuger and

informed them that they would be viewing a lineup of several

suspects.^    (Id. at 148, 190-91, 217.)        He instructed them not to

speak to each other in the car.         (Id. at 218.)     Although Jean-

Baptiste and Stuger rode in the car together, they did not

speak, and Stuger did not know who Jean-Baptiste was at the

time.5    (Id. at 148-49.)

             After they arrived at the precinct. Detective Lamar

escorted Jean-Baptiste and Stuger to his supervisor's office to

wait while he reviewed the lineup fillers.           (Id. at 219.)

Detective Lamar looked at the physical appearance of the fillers

and then asked petitioner what position he wanted to take in the

lineup.    (Id. at 221.)     Petitioner chose to be in the fifth

position.     (Id.)   Detective Lamar gave the lineup participants

hats to wear and bandannas to cover the lower half of their

faces.    (Id. at 221, 223.)      Detective Lamar used the hats to

disguise any differences in the lineup participants' hairstyles.

(WH Tr. 104.)     He instructed petitioner to ensure that his hands



^     According to Stuger's trial testimony, Detective Lamar explained that
Stuger and Jean-Baptiste would view a lineup of several potential suspects.
(Tr. 190-91.) Jean-Baptiste recalled that Detective Lamar told her that he
had a few men for her to view to determine whether one might be her
assailant. (Id. at 48.) At petitioner's Wade hearing in May 2007, prior to
trial. Detective Lamar testified that he informed the complainants that he
believed the person that had committed the crime against them was in custody,
(WH Tr. 107; Tr. 264.)   At trial. Detective Lamar testified that he had been
confused during the hearing and confirmed that he did not believe he had the
perpetrator in custody prior to the lineups. (Tr. 263-65.)
5     Stuger testified that she learned of a second complainant at the grand
jury hearing a few days after the lineup. (Id. at 170.)

                                       8
were visible because each complainant saw her assailant's hands.

(Reply 4-5.)

            Detective Lamar told the complainants that he would

perform a sequential lineup for each of them.            (Tr. 224.)

Stuger observed the line-up first; Detective Lamar positioned

her in front of a door with a one-way mirror, called a hatch,

and instructed her to inform him of anyone she recognized.                (Id.

at 150, 224.)     Detective Lee, who was in the room with the

lineup participants, would open the hatch each time Detective

Lamar knocked on the window, thereby revealing one lineup

participant at a time to Stuger.         (WH Tr. 32.)       The hatch opened

once for each participant in the lineup.®           (Id.)    Detective Lamar

testified that when Stuger saw petitioner in the fifth position

in the lineup she began to shake, backed up from the viewing

window, and stated that petitioner was her attacker.              (Id.)




6     stuger testified that the hatch opened a total of five times and she
viewed only the first five participants in the lineup. {Id. at 151, 188.)
However, both Detective Lamar and petitioner appear to contradict Stuger's
testimony, each claiming that Stuger viewed a visual lineup followed by a
voice lineup of all six participants. (Id. at 225; Pet. 16-17.) Petitioner
appears to contend in his Reply brief that Stuger's failure to view all six
participants in the lineup rendered the lineup unduly suggestive. (See Reply
12.)   First, the law of the Second Circuit dictates that courts are not to
consider arguments raised for the first time in a reply. Stoeckley v. Cty.
of Nassau, No. 15-CV-514, 2015 WL 8484431, at *1 (E.D.N.Y. Dec. 9, 2015)
(citing Mullins v. City of New York, 653 F.3d 104, 118 n.2 (2d Cir. 2011))
(declining to consider argument raised for the first time in a reply brief).
Second, this argument finds no basis in clearly established federal law. Of.
United States ex rel Nhitmore v. Malcolm, 476 F.2d 363, 368 (2d Cir. 1983)
(declining to find lineup unduly suggestive where police did not insist
witness continue with show-up after becoming visibly distraught upon first
recognizing and positively identifying her suspected assailant).
             There was a brief period between the visual and voice

identification lineups.        (Id. at 68.)     Detective Lamar did not

ask petitioner whether he would like to change his position in

the lineup before conducting the voice identification.              (Tr.

249.)     Detective Lamar testified that Stuger did not know

whether the lineup participants would change positions for the

voice identification.        (WH Tr. 66.)     During the voice

identification, the hatch was opened as each participant said

what Stuger reported to the police that her assailant told her,

^^Don't make a move, don't make a sound because I have a knife.

(Id. at 35.)      Stuger intermittently opened and closed her eyes

while she listened and asked some of the lineup participants to

repeat their statement.        (Id. at 36, 69, 72.)       All the lineup

participants except for petitioner spoke clearly and loudly.

(Tr. 152.)      Stuger was unable to hear petitioner when he first

spoke during the voice identification, and she told Detective

Lamar that she could not hear him.           (Id.)   Petitioner was

instructed to speak louder and look ahead.            (Id.)    When he did

so, Stuger identified him as the man who had attacked her; she

began shaking and appeared nervous.           (Id. at 151-52; WH Tr. 36.)

In addition to recognizing petitioner's voice during the lineup.



        Stuger testified that she believed the lineup participants said, "Don't
make a sound or I will stab you."    (Id. at 151.) At trial, Detective Lamar
recalled that the statement was, "Don't move, don't make a sound, I have a
knife." (Id. at 226.)

                                       10
Stuger said she also recognized petitioner's eyes and his hands,

which she saw because he was holding up his number during the

lineup.    (Tr. 152.)    Stuger's lineup concluded at 7:15 p.m.           {WH

Tr. 119.)

            Before beginning the lineup procedure for Jean-

Baptiste, Detective Lamar testified that he asked petitioner

whether he wanted to change his position in the lineup, but

petitioner chose to remain in the fifth position.®            (Tr. 228.)

Detective Lamar then began the lineup for Jean-Baptiste.              (Id.

at 226.)    Jean-Baptiste first viewed the visual lineup.            (Id. at

90.)    The hatch opened up and she saw each lineup participant.

(Id. at 90-91.)      When Jean-Baptiste viewed petitioner in the

fifth position, she started to shake and identified him as her

assailant.     (Id. at 92, WH Tr. 49.)       During the voice

identification. Detective Lamar testified that Jean-Baptiste

closed her eyes to focus.        (WH Tr. 50.)     Each lineup participant

said words that Jean-Baptiste reported to the police: "Now that

you have less than 50 dollars, you have to fuck me."®             (Tr. 226.)

When petitioner spoke, Jean-Baptiste testified that she thought

he was changing his voice, but that his voice sounded familiar.

(Id. at 51, 97; WH Tr. 50.)        She testified that, upon hearing



®      Petitioner contends that Detective Lamar did not ask whether petitioner
wanted to change his position after Stuger's voice lineup. (Pet. 16.)
®     Jean-Baptiste recalled that the statement was, "If you don't have more
than 50 dollars, I'm going to fuck you."   (Id. at 49.)

                                      11
petitioner speak, she felt her stomach turn and her heartbeat

quicken.    (Tr. 97.)   When petitioner spoke more clearly, Jean-

Baptiste backed away from the window and Detective Lamar caught

her as her knees buckled.     (WH Tr. 51.)    Jean-Baptiste told

Detective Lamar that petitioner, standing in the fifth position,

was her attacker.    (Id.)   Jean-Baptiste's lineup concluded at

7:30 p.m.    (Id. at 119.)

            After Jean-Baptiste and Stuger conducted their

individual lineup identifications. Detective Lamar placed

petitioner under arrest.     (Tr. 233-34.)    Petitioner was charged

with committing crimes against both complainants in a single

indictment, and the two cases were heard and tried together.

(WH Tr. 5.)

     II.    Petitioner's May 2007 Wade Hearing and August 2007
            Trial


            Prior to the jury trial, petitioner, represented by

counsel, requested a Wade hearing to contest the admission of

the lineup identification procedures on the basis that they were

unduly suggestive.      (See id. at 192.)    After the hearing, the

trial court denied petitioner's efforts to suppress the lineup

identification evidence and found that ^Mt]he People met their

burden of showing that the police conduct was reasonable and the

procedures were not unduly suggestive."        (ECF No. 7, Resp't's

Opp'n to Pet. for a Writ of Habeas Corpus C'Opp.")        9-10; ECF


                                   12
No. 1-2, Ex. G, ¥!ade Hearing Decision & Order ("Wade Order") 5.)

The trial court also found that petitioner was not highlighted

during the visual lineup, and that the lineup was not tainted

based on petitioner remaining in the fifth position during the

voice identification.    (Id. at 10.)

          Petitioner's trial commenced on August 9, 2007.         (Id.;

see also Tr. 1.)   At trial, Jean-Baptiste identified petitioner

as her attacker.   (Tr. 35.)    Upon cross-examination by

petitioner's counsel, Jean-Baptiste testified that she

recognized his eyes, despite 18 months having passed since she

last saw petitioner.    (Id. at 74.)    Stuger also identified

petitioner as both the person in the fifth position in the

lineup and the person who had attacked her on January 6, 2006.

(Id. at 150.)

          The jury found petitioner guilty of committing Robbery

in the First Degree against Jean-Baptiste, and Attempted Robbery

in the First Degree and Coercion in the First Degree against

Stuger.   (0pp. 10.)    The trial court entered a judgment of

conviction on August 16, 2007.     (Pet. 2.)     Petitioner was

sentenced on October 1, 2007, to concurrent prison terms

totaling ten years of imprisonment, followed by five years of

post-release supervision.      (Id.; 0pp. 10.)




                                   13
     III. Post-Conviction Proceedings in State Court

             Petitioner, again represented by counsel, on December

23, 2009, appealed his conviction to the New York State Supreme

Court's Appellate Division, Second Department, challenging the

admission of lineup identification evidence on the basis that it

was unduly suggestive.^®        (App. Br. 15-20.)      The Appellate

Division unanimously affirmed the trial court's conviction by

decision and order dated June 29, 2010.            See People v. Alonge,

74 A.D.Sd 1354 (N.Y. App. Div. 2010).           Petitioner's counsel

petitioned for leave to appeal, but was denied on November 3,

2010.     People v. Alonge, 939 N.E.2d 811 (N.Y. 2010).

     IV.     The Instant Habeas Petition


             Proceeding pro se, petitioner filed the instant habeas

petition on January 30, 2012, alleging that the lineup

identification procedures were unduly suggestive.              (See App. Br.

15; Pet. 6, 16.)       Specifically, petitioner objects to the age

range of the fillers used in the lineup and the fact that the

witnesses were able to view the lineup a second time during the

voice identification.        (Pet. 16-17.)




        On appeal, petitioner was represented by Brian Dratch, Esq.   (See
generally EOF No. 7, Ex. B, Defendant's Main Appellate Division Brief ("App
Br.").)



                                       14
                        STANDARD OF REVIEW


          A habeas petition under 28 U.S.C. § 2254 shall not be

granted unless the petitioner ^^has exhausted the remedies

available in the courts of the State."   28 U.S.C. §

2254(b)(1)(A); see also O'Sullivan v. Boerckel, 526 U.S. 838,

845 (1999) (''[S]tate prisoners must give the state courts one

full opportunity to resolve any constitutional issues by

invoking one complete round of the State's established appellate

review process."); Jackson v. Conway, 763 F.3d 115, 133 (2d Cir.

2014).   A habeas petitioner's state remedies are considered

exhausted when the petitioner has: ^Mi) presented the federal

constitutional claim asserted in the petition to the highest

state court (after preserving it as required by state law in

lower courts) and (ii) informed that court (and lower courts)

about both the factual and legal bases for the federal claim."

Ramirez v. Attorney Gen. of N.Y., 280 F.3d 87, 94 (2d Cir.

2001); see also Bossett v. Walker, 41 F.3d 825, 828 (2d Cir.

1994) (''To fulfill the exhaustion requirement, a petitioner must

have presented the substance of his federal claims 'to the

highest court of the pertinent state.'" (quoting Pesina v.

Johnson, 913 F.2d 53, 54 (2d Cir. 1990))).

           Where a claim has been exhausted, the state court's

adjudication on the merits is entitled to deference on

collateral review.   See Renico v. Lett, 559 U.S. 766, 767 (2010)

                                15
(^'AEDPA imposes a highly deferential standard for evaluating

state-court rulings and demands that [they] be given the benefit

of the doubt." (internal citations and quotation marks

omitted)).    Thus, a federal court may only grant habeas relief

where the state court's adjudication of the federal claim

resulted in a decision that was either: (1) ''contrary to, or

involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United

States," or (2) "based on an unreasonable determination of the

facts in light of the evidence presented in the State court

proceeding."    28 U.S.C. § 2254(d).

             Clearly established federal law is "the governing

legal principle or principles set forth by the Supreme Court at

the time the state court renders its decision."     Lockyer v.

Andrade, 538 U.S. 63, 71-72 (2003).     A state court's decision is

"contrary to" clearly established Supreme Court precedent "if

the state court arrives at a conclusion opposite to that reached

by [the Supreme] Court on a question of law or if the state

court decides a case differently than [the] Court has on a set

of materially indistinguishable facts."     Williams v. Taylor, 529

U.S. 362, 413 (2000) (O'Connor, J., concurring).     A state

court's decision is an "unreasonable application" of federal law

"if the state court identifies the correct governing legal

principle from [the] Court's decisions but unreasonably applies

                                  16
that principle to the facts of the prisoner's case."   Id.    The

Supreme Court has emphasized that the reasonableness of the

application of federal law is to be assessed objectively rather

than subjectively.   Id. at 409-10; see Harrington v. Richter,

131 S. Ct. 770, 786-87 (2011) (''[A] state prisoner must show

that the state court's ruling on the claim being presented in

federal court was so lacking in justification that there was an

error well understood and comprehended in existing law beyond

any possibility for fairminded disagreement.").

          To ascertain whether a state court has based its

decision on an ''unreasonable determination of the facts in light

of the evidence presented in the State court proceeding," 28

U.S.C. § 2254(d)(2), the Supreme Court has looked to whether the

evidence "can fairly be read to support the [court's] factual

determination."   Wood v. Allen, 558 U.S. 290, 301-02 (2010).

Factual determinations are not unreasonable "merely because the

federal habeas court would have reached a different conclusion

in the first instance."   Id. at 301.   The reviewing court might

find an unreasonable factual determination "where, for example,

reasonable minds could not disagree that the trial court

misapprehended or misstated material aspects of the record in

making its finding," Cardoza v. Rock, 731 F.3d 169, 178 (2d Cir.

2013) (citing Wiggins v. Smith, 539 U.S. 510, 528 (2003)), "or



                                17
where the court ignored highly probative and material evidence,"

id. (citing Miller-El v. Cockrell, 537 U.S. 322, 346 (2003)).

          In reviewing the petition, the court is mindful that a

"document filed pro se is to be liberally construed, and a pro

se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers."

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal citations

and quotation marks omitted); see also Williams v. Kullman, 722

F.2d 1048, 1050 (2d Cir. 1983) ("[D]ue to the pro se

petitioner's general lack of expertise, courts should review

habeas petitions with a lenient eye[.]").   Thus, the court must

interpret petitioner's pleadings as raising the strongest

arguments they suggest.   See Walker v. Schult, 717 F.3d 119, 124

(2d Cir. 2013).

                            DISCUSSION


          Here, it is undisputed that petitioner exhausted his

claims of unduly suggestive lineup procedures in state court and

timely filed his petition under the applicable one-year statute

of limitations.   Accordingly, this court need only determine

whether the state court reasonably applied clearly established

federal law when rejecting petitioner's claims of unduly

suggestive lineup procedures and made reasonable factual

determinations regarding the fillers in the lineup.




                                18
          The court will conduct a sequential inquiry to

determine whether in-court identification evidence based on

pretrial identification procedures may be admitted: the court

will consider first, "whether the pretrial identification

procedures unduly and unnecessarily suggested that the defendant

was the perpetrator[;]" and second, "whether the identification

was nonetheless independently reliable."   Raheem v. Kelly, 257

F.3d 122, 133 (2d Cir. 2001); see also Perry v. New Hampshire,

132 S. Ct. 716, 724 (2012).   These questions "must be evaluated

in light of the totality of surrounding circumstances."     Simmons

V, United States, 390 U.S. 377, 383 (1968).

          In finding that the lineup procedures were not unduly

suggestive and admitting as evidence the witness

identifications, the state court did not unreasonably apply

federal law or make unreasonable factual determinations based on

evidence in the state court proceeding.    Furthermore, the

independent reliability of the witnesses' testimony guards

against "a very substantial likelihood of irreparable

misidentification."   Neil v. Diggers, 409 U.S. 188, 198 (1972).

Therefore, this court declines to grant federal habeas relief

for petitioner's claims of unduly suggestive lineup procedures.

     I.   Lineup Procedures

          The state court did not unreasonably apply federal law

in determining that the discrepancy in age between petitioner

                                19
and four of the five fillers, and the witnesses' visual access

to the lineup during the voice identification, did not

constitute an unduly suggestive procedure.

          A.   The Age Range of the Fillers

          Petitioner first challenges the identification lineup

on the ground that the ages of four of the five lineup fillers

varied too greatly from his own.     (Reply 9.)

          The Supreme Court has held that due process is met for

a defendant in a pretrial identification lineup process unless

that lineup is ''so impermissibly suggestive as to give rise to a

very substantial likelihood of irreparable misidentification."

Simmonsf 390 U.S. at 384.   The Second Circuit has noted that

"[t]he Supreme Court has found lineups to be impermissibly

suggestive only under extreme circumstances."     Perkins v. Comm^r

of Corr. Servs.f 218 F. App'x 24, 25 (2d Cir. 2007).     Although

lineups may be unduly suggestive where "the defendant is the

only participant who meets the particular description of the

perpetrator given by eyewitnesses," federal law does not mandate

"total uniformity of appearance."     Piper v. PortuondOf 82 F.

App'x 51, 52 (2d Cir. 2003); see Solomon v. Smith, 645 F.2d

1179, 1183 (2d Cir. 1981) (lineup was unduly suggestive where

each filler's height, weight, or both, failed to meet the

witness's description); Daniels v. New York, No. 07-CV-0448,

2009 WL 2602267, at *14 (E.D.N.Y. Aug. 21, 2009) ("Although some

                                20
of the fillers were older and heavier than Petitioner, . . .

Petitioner did not so obviously stand out from the lineup

fillers so as to create a substantial likelihood of


misidentification.").   '^^The critical question is whether a

defendant's appearance made him ^so [stand] out' from the others

in the lineup as to suggest unfairly that he ^was more likely to

be the culprit.'"   Piper, 82 F. App'x at 52 (quoting Jarrett v.

Headley, 802 F.2d 34, 41 (2d Cir. 1986)).    Because it would be

unduly burdensome to require police officials to find five or

six very similar individuals for a lineup, a reasonable effort

to harmonize the lineup is normally all that is required.

Gossett V. Henderson, No. 87-CV-5878, 1991 WL 135601, at *2

(S.D.N.Y. July 18, 1991).

           Petitioner's sole basis for claiming that the visual

lineup was unduly suggestive is the difference between his age

at the time of the lineup and the ages of four of the five

fillers.   (Pet. 16.)   No claim is made with respect to any other

physical characteristics of the fillers.    Based on the trial

testimony and photographs of the participants in the lineup,

including petitioner, this court agrees with the Appellate

Division's finding that ^'[tjhe photographs taken of the lineup

reflect that the age disparities between the defendant and the

fillers were not so apparent as to orient the viewer toward the

defendant as a perpetrator of the crimes charged."    Alonge, 74

                                 21
A.D.3d at 1354 (internal quotation marks omitted).     Trial

testimony showed that Detectives Lamar and Lee made reasonable

efforts to ensure a similar appearance among the lineup

participants.    Detective Lee sought fillers from a shelter that

housed many people in order to select participants who resembled

petitioner.     Detective Lee ultimately recruited fillers that he

and Detective Lamar believed to resemble petitioner in overall

appearance, including height, weight, and complexion.     (See Tr.

266.)   Detective Lamar had the participants wear hats and

handkerchiefs to hide their different hairstyles and the lower

half of their faces.    (See id. at 221, 223.)    Furthermore,

petitioner's claim of an age disparity does not apply to all of

the fillers in the lineup, as one filler was 20 years old.       (Id.

at 238-43.)

           Age may be a helpful metric for finding apparently

similar fillers, but it is not dispositive.      That is, a lineup

full of 20-year-old fillers, even of similar race and build to

petitioner, would not necessarily have ensured a constitutional

lineup for petitioner.     Individuals age differently.   Moreover,

only the minimal area surrounding the eyes of the lineup

participants' individual faces was visible, and was hardly

enough to reveal the relative age of each lineup participant.

Indeed, the Wade hearing court based its decision in part on a

comparison of the photographs of the lineup participants, and

                                  22
concluded that petitioner was not highlighted relative to the

fillers, including on account of his apparent age.             (Wade Order

5.)   In light of the reasonable efforts shown by the detectives

to harmonize the lineup, and considering that petitioner was not

apparently highlighted by his difference in age from the lineup

fillers, the state court's conclusion is not an unreasonable

application of clearly established federal law.

        B. Visual Observation During the Voice Identification

           Petitioner also challenges the lineup procedures on

the ground that the complainants' ability to view the lineup

participants during the voice identification portion rendered

the lineup unduly suggestive.         (Reply 9-10, 18.)     Under a

liberal interpretation of petitioner's legal arguments,

petitioner appears also to challenge his repeated place in the

fifth position in both the visual and voice identification

lineups.     (See id. at 17-18.)

            Several courts have held that conducting voice

identifications in a manner such that the witness cannot see the

speakers, coupled with other factors, supports a finding that

identification procedures were not suggestive.             Newton v.

Coombe, No. 95-CV-9427, 2000 U.S. Dist. LEXIS 21106, at *41-42




      Petitioner did not raise this argument in his initial petition, but at
least mentions it in his Reply.   As discussed above, courts are not to
consider arguments raised for the first time in a reply.   Stoeckley, 2015 WL
8484431, at *1.

                                      23
(S.D.N.Y. Dec. 1, 2000).   However, courts have not held that the

witness's ability to simultaneously see the speakers is a fatal

flaw.   Id. (holding that a voice lineup was not unduly

suggestive despite ^^the witness [having] simultaneous access to

multiple physical characteristics of a suspect"); see also Long

V. Donnelly, 335 F. Supp. 2d 450, 460 (S.D.N.Y. 2004) (upholding

a voice identification, challenged on other grounds, where ^^each

witness viewed the lineup in isolation; each witness was taken

to a separate room as they waited; the ^fillers' in the lineup

were sufficiently similar; and each lineup participant was

instructed to repeat the same scripted phrase").

           When multiple identifications are made, a suspect

retaining the same position or number in each lineup does not

necessarily render the lineups unduly suggestive where the

number did nothing more than "provide a neutral label for the

witnesses."   See Weay v. Haponick, No. 05-CV-3866, 2012 WL

70584, at *4 (E.D.N.Y. Jan. 5, 2012) (finding meritless

petitioner's claim that a lineup was unduly suggestive "because

the accused was identified by the same number in an earlier

photo array"); but see Clerkin v. Bartlett, No. 90-CV-1368, 1990

WL 252283, at *8 (E.D.N.Y. Dec. 31, 1990) (finding meritless

ineffective assistance of counsel claim because counsel did not

object to a voice identification in which petitioner was the

third person to speak after being the third person seated in a

                                24
visual lineup, noting that petitioner was actually seated fourth

from the right and was holding a number ""6").

          Petitioner maintains that the voice identification

lineup was unduly suggestive because the complainants were able

to view the lineup while the participants read their scripted

statement aloud.    Because the Supreme Court had not addressed

this issue specifically, there was no clearly established

federal law at the time the state court rendered its decision

regarding whether a witness may view a lineup during a voice

identification procedure.    See Newton, 2000 U.S. Dist. LEXIS

21106, at *41-42.    Given that ^'the Supreme Court has ruled on

the general due process boundaries of pre-trial

identifications[,] the question presented is thus whether the

state courts' resolution of this case was an unreasonable

application of those principles."     Watkins v. Perez, No. 05-CV-

477, 2007 WL 1344163, at *13 (S.D.N.Y. May 7, 2007).    Here, the

state court's finding that the voice identification did not

create ''a very substantial likelihood of irreparable

misidentification" was not an unreasonable application of

federal law.   Other factors of the lineup, including the

complainants' lack of interaction and independent viewing of the

lineup, the sufficient similarity of the fillers, and the use of

the same scripted phrase, mitigate the likelihood of

misidentification.


                                 25
           As discussed above, the court need not consider

petitioner's argument, raised in his reply, that the lineup was

unduly suggestive because he remained in the fifth position for

both the visual and voice identification lineups.            However, the

court will address this argument nonetheless and finds there is

similarly no direct guidance in Supreme Court precedent.                Even

if the complainants were somehow biased in their selection of

petitioner during the voice identification based on their

previous identification of petitioner during the visual lineup,

the state court's application of federal law in finding that the

voice identification did not highlight petitioner was not

unreasonable.^^    See Newton, 2000 U.S. Dist. LEXIS 21106, at *42

{''To the extent . . . [the victim]'s visual identification of

petitioner had some effect on her aural identification, that

effect was not the consequence of any conduct by law enforcement

that suggested [she] should identify petitioner or that gave

petitioner unique prominence.").          Indeed, testimony by Detective

Lamar and the complainants indicates that it was petitioner who

highlighted himself during the voice identification by

noticeably concealing, lowering, or disguising his voice.                (WH

Tr. 35, 50; Tr. 51, 152.)       Thus, the state court's admission of

the lineup evidence was not contrary to clearly established


^2    The complainants were not told that the lineup participants had
remained in the same position, and had no reason to suspect that the
participants were not rearranged. (WH Tr. 66.)

                                     26
federal law.


           Neither the state court's factual determinations

regarding the physical appearance of the lineup fillers nor its

application of established federal law was unreasonable ''beyond

any possibility for fairminded disagreement."    See Harrington,

131 S. Ct. at 787.   Therefore, the state court's decision to

admit the witness testimony warrants deference, and the

reliability of that evidence was properly a matter put to the

jury.   See Manson v. Brathwaite, 432 U.S. 98, 116 (1977).

     II.   Independently Reliable Identification

           Even assuming the voice identification was tainted,

which it was not, petitioner cannot succeed on his claims

because the witnesses' visual identifications were ultimately

independently reliable.

           When a lineup procedure may have been unduly

suggestive, the Supreme Court has concluded that "reliability is

the linchpin in determining the admissibility of identification

testimony."    Manson, 432 U.S. at 114.   To evaluate the

reliability of witness identification, the court considers such

factors as the witness's opportunity to view the criminal at the

time of the crime, the witness's degree of attention, the

accuracy of the witness's prior description of the criminal, the

level of certainty demonstrated by the witness at the

confrontation, and the length of time between the crime and the

                                 27
confrontation.    Biggers, 409 U.S. at 199-200 (holding that a

victim's identification was reliable despite a lapse of seven

months between the identification and the crime where the victim

spent up to half an hour with her assailant, saw him under

adequate lighting, and provided a thorough physical description

to the police).    Absent ^'a very substantial likelihood of

irreparable misidentification," witness testimony is admissible

and the reliability of that testimony is a question for the

jury.   Manson, 432 U.S. at 116.    Furthermore, ^Mt]he more

general the rule, the more leeway [state] courts have in

reaching outcomes in case-by-case determinations."      Rock v.

Conway, 470 F. App'x 15, 17 (2d Cir. 2012) (alterations in

original) (internal quotation marks omitted) (citing Yarborough

V. Alvarado, 541 U.S. 652, 664 (2004)).     Thus, the

'''unreasonable application' standard is especially deferential

where state courts apply open-ended, multifactor tests like that

in Biggers."     Id.

           Applying the factors in Biggers, the complainants'

identifications of petitioner are reliable independent of any

taint in the pre-indictment visual and voice lineup procedures.

Both witnesses were in close contact with their assailant,

viewed him face-to-face, at least in part under adequate

lighting conditions, and engaged in conversation with him for

more than a brief moment.    Although the record does not indicate

                                   28
how long Jean-Baptiste's interaction with her assailant lasted,

the police report of Stuger's incident estimates that her

interaction with her assailant lasted 14 minutes.   {Reply 12.)

Although their respective attentions were likely focused in part

on the threatening interactions with their assailant, both women

demonstrated a high degree of certainty during the visual and

voice identification lineups, and again at trial.   Indeed,

Detective Lamar's testimony reveals that, upon seeing and

hearing petitioner, both witnesses appeared to have physical and

emotional responses.   Additionally, a very short time elapsed

between the crimes committed against each complainant and the

identification: Jean-Baptiste's identification occurred four

days after the incident with her assailant, and Stuger's

identification occurred only two days after the incident with

her assailant.


          Petitioner makes several claims disputing the

complainants' opportunity to see their assailants during the

incidents on January 4 and January 6 and thus challenges their

reliability in identifying petitioner.   He argues that Jean-

Baptiste would not have been able to see her assailant before

dawn, and contests the prosecutor's reliance on the light in the

basement when it had not been proven to exist.   (Id. at 15.)

The state court's factual determination that Jean-Baptiste could

have made out her assailant's features at approximately 6 a.m.

                                29
outside and by the light of a bulb in a basement is not

unreasonable, as there is no evidence that the state court

misstated or ignored any material facts in so concluding.

Petitioner also argues that it was impossible for Stuger to have

seen her assailant's eyes because he wore a hood and they walked

side-by-side.    (Id. at 11.)   This argument is contradicted by

Stuger's account of the events, including the time during which

they faced each other in a well-lit elevator, in the lit foyer

of the apartment building, and for a time on the roof-top of the

apartment building.

            Petitioner cites to Raheem v. Kelly, 257 F.3d 122 (2d

Cir. 2001), in which the Second Circuit stated that ^'it is human

nature for a person toward whom a gun is being pointed to focus

his attention more on the gun than on the face of the person

pointing it," to support his argument that Stuger would have

focused more on her assailant's knife than on his physical

features.    (Id.)   Petitioner's reliance on that case is

inapposite.     In Raheem, the Second Circuit noted that the

witnesses were at a bar watching television, chatting, and

drinking alcohol before a commotion broke out involving multiple

gun-wielding strangers, one of whom approached them from behind

and robbed them.     Here, the complainants were in close, one-on-

one contact with their assailant, without any of the other

distractions or factors present in Raheem.

                                  30
            Each witness's identification of petitioner was

therefore independently reliable, regardless of any taint to the

lineup procedures.13      Accordingly, the state court's decision to

admit the witness identification evidence was neither contrary

to, nor an unreasonable application of, clearly established

federal law.


     III. Petitioner's Claim of a Right to Counsel at
          Identification Lineup

            Petitioner also claims that he was entitled to counsel

during the lineup.       {Pet. 16.)    This claim is procedurally

barred because petitioner failed to raise the claim in state

court and has not shown cause for failing to exhaust his state

remedies.     See Bossett, 41 F.3d at 828-29 (requiring petitioner

to show cause where he raised new claims in his federal petition

for a writ of habeas corpus).         Furthermore, even if the claim

were properly before this Court, the claim would fail because

the right to counsel does not attach before the initiation of a

criminal proceeding.       See Rothgery v. Gillespie Cty., 554 U.S.

191, 198 (2008).

            Generally, a federal district court should dismiss




      Petitioner, and his trial counsel, make much of whether complainants
were told that their suspected assailant was in custody or in the lineup they
viewed.   (Tr. 265; WH Tr. 107; Reply 4.)   However, "it is not unduly
suggestive for a police officer conducting a lineup to let the witness know
that the person suspected of the crime is in fact in the lineup." United
States V. Quashie, 162 F. Supp. 3d 135, 140 (E.D.N.Y. 2016); see also Jenkins
V. City of New York, 478 F.3d 76, 92 (2d Cir. 2007).

                                      31
petitions that contain claims unexhausted in the state courts.

See 28 U.S.C. § 2254(b); Rose v. Lundy, 455 U.S. 509, 510

(1982).         the petitioner no longer has remedies available

in the state courts under 28 U.S.C. § 2254(b)," however, the

claims may be deemed exhausted for purposes of review in federal

court.    Bossettf 41 F.3d at 828.    To achieve review on the

merits of a procedurally barred claim, the petitioner must

^Mshow] cause for the default and prejudice to the petitioner."

Id. at 829 (citing Wainwright v. Sykes, 433 U.S. 72, 87 (1977)).

Petitioner may show cause through ^^a showing that the factual or

legal basis for a claim was not reasonably available to counsel,

. . . or that ^some interference by state officials' made

compliance impracticable, . . . [or that] the procedural default

is the result of ineffective assistance of counsel."      Id.

(alterations in original) (internal quotation marks omitted)

(quoting Murray v. Carrier, All U.S. 478, 488 (1986)).

            Petitioner has failed to show any reason that he was

unable to raise in state court his claim of right to counsel

during the identification.    He has not claimed that the legal

argument was unavailable, nor that there was any interference by

the state, nor that he was unaware of the argument due to

ineffective assistance of counsel.      Regardless, the claim is

without merit, because, as discussed above, the Sixth Amendment

right to counsel ^Moes not attach until a prosecution is

                                 32
commenced."     United States v. Reed, 756 F.3d 184, 187 (2d Cir.

2014) (internal quotation mark omitted) (quoting Rothgery, 554

U.S. at 198) (finding that the right to counsel may have

attached where grand jury had voted a true bill of indictment

against the defendant).    Because petitioner had not been charged

with a crime prior to the lineup, his right to counsel had not

yet attached.

                              CONCLUSION


          For the foregoing reasons, petitioner's application

for writ of habeas corpus is denied in its entirety.     Because

petitioner has not made a substantial showing of the denial of

any constitutional right, the court will not issue a certificate

of appealability.    28 U.S.C. § 2253; Lozada v. United States,

107 F.3d 1011, 1017 (2d Cir. 1997), abrogated on other grounds

by United States v. Perez, 129 F.3d 255, 260 (2d Cir. 1997);

Richardson v. Greene, 497 F.3d 212, 217 (2d Cir. 2007)

(discussing the standard for issuing a certificate of

appealability).     Further, the court certifies, pursuant to 28

U.S.C. § 1915(a), that any appeal from this judgment denying the

petition would not be taken in good faith.     See Coppedge v.

United States, 369 U.S. 438, 444-45 (1962).     Respondent shall

make a reasonable effort to ascertain a forwarding address for

petitioner, serve a copy of this Memorandum and Order upon

petitioner at his updated address, and file a declaration of

                                  33
service within three days of the date of this Order.    Once

respondent files proof of service, the Clerk of Court is

respectfully requested to dismiss the petition, enter judgment

in favor of respondent, serve the judgment on petitioner at his

updated address, note service on the docket, and close this

case.




SO ORDERED.


Dated:    Brooklyn, New York
          April 15, 2019
                                 /s/ USDJ KIYO A. MATSUMOTO
                                 4-
                               KIXO A. MATSUMOXO
                               United States District Judge




                                34
